           Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 1 of 8                FILED
                                                                              2020 Aug-07 AM 11:33
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

BILLY CLARY,                                )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )            CIVIL ACTION NO.:
                                            )
HARRY’S EXCAVATING & SEPTIC                 )
TANK, INC., and HARRY HYCHE                 )
                                            )
      Defendants.                           )     JURY TRIAL DEMANDED

                                  COMPLAINT

      COMES NOW Plaintiff Billy Clary (hereinafter “Clary” or “Plaintiff”) by

his undersigned attorney, David A. Hughes, and brings this action against Harry’s

Excavating & Septic Tank, Inc. (hereinafter “Harry’s Excavating”) and Harry

Hyche (hereinafter “Hyche”) for damages and other legal and equitable relief for

the Defendant’s violations of the Fair Labor Standards Act of 1938, as amended,

29 U.S.C. § 201, et. seq., (“FLSA”) and other laws.       In support thereof, the

Plaintiff states the following:

                          JURISDICTION AND VENUE

      1.      This action is brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et. seq. District Court jurisdiction exists pursuant to 29 U.S.C. §§

216(b) and 217 and 28 U.S.C. § 1331. This court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.
           Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 2 of 8




      2.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because

the Defendants are subject to personal jurisdiction in the Northern District of

Alabama, Western Division.

      3.      At all relevant times herein, the Defendants’ business activities

were/are related and performed through unified operations or common control for a

common business purpose and constituted/constitute an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

                                     PARTIES

      4.      Plaintiff Clary is currently a resident of Cottondale, Alabama, and

performed work for the Defendants in Tuscaloosa County, which is in the Northern

District of Alabama, Western Division. Plaintiff was an employee within the

contemplation of 29 U.S.C. § 203(e)(1).

      5.      Harry’s Excavating, located at 11622 Chigger Ridge Road,

Brookwood, AL 35444, operates a business that uses dump trucks to haul rock

from quarries, and has done so at all times relevant for the filing of this complaint,

and the time periods referenced in this complaint.

      6.      Defendant Harry Hyche is, upon information and belief, a resident of

Alabama and is an adult over the age of twenty-one (21).

      7.      Defendant Hyche is, upon information and belief, the owner and an

officer of Harry’s Excavating. At all times relevant to the claims made the basis of



                                          2
           Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 3 of 8




this suit, Defendant Hyche was acting in his capacity as owner and officer and had

operational control over the day-to-day functions of the Plaintiff, had direct

responsibility for the compensation of the Plaintiff, and determined the day-to-day

functions of the Plaintiff. Defendant Hyche personally had the power to hire and

fire the Plaintiff, personally supervised and controlled the Plaintiff’s work

schedules and conditions of his employment, personally determined the rate and

method of payment to the Plaintiff as well as the Defendants’ pay policies, and

personally had involvement in and, to the extent that they were and are maintained,

maintained the pay and employment records of the Plaintiff.

      8.      At all times material to this action, the Defendants have been an

enterprise as defined by § 203(s)(1) of the FLSA.

      9.      Harry’s Excavating has an annual gross volume of sales made or

business done that is or exceeds $500,000.

      10.     At all times relevant to this action, each Defendant was an “employer”

of the Plaintiff as defined by § 203(d) of the FLSA, and the Plaintiff was an

“employee” of Defendants as defined by § 203(e)(1) of the FLSA. The Plaintiff

worked for the Defendants within the territory of the United States within three

years preceding the filing of this lawsuit.




                                              3
           Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 4 of 8




         11.   Defendants Harry’s Excavating and Harry Hyche are sometimes

referred to in this Complaint collectively as the “Defendants,” which is meant to

refer to and include all named defendants.

                             STATEMENT OF FACTS

         12.   The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.

         13.   Defendants employed the Plaintiff as a dump truck driver from on or

about October 1, 2016 through July 14, 2020.

         14.   Plaintiff was a FLSA non-exempt employee of the Defendants

through the entirety of his employment.

         15.   Plaintiff’s job duties during that entire period consisted of driving a

dump truck, hauling rock and sand from quarries in Alabama where it was mined

to other locations, all also within Alabama, where it was then used on construction

sites.

         16.   Plaintiff worked over 40 hours in many workweeks.

         17.   The Defendants paid the Plaintiff $951.90 per week, and overtime pay

only on weeks in which he worked over 50 hours (notably, not 40 hours), and, in

those weeks, only for the hours that he worked over 50 hours (not 40 hours).

         18.   On weeks in which Plaintiff worked over 40 hours, but under 50

hours, he received no overtime pay.



                                           4
         Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 5 of 8




      19.    On weeks in which Plaintiff worked over 50 hours, he received no

overtime pay for hours 40 through 50.

      20.    These violations are known to the Defendants, including Defendant

Hyche, and were willful in nature.

      21.    As a result of the Defendants’ practices, the Plaintiff worked multiple

workweeks without receiving the legally required amount of overtime pay.

                                       COUNT ONE
                                      FLSA Violations

      22.    The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.

      23.    The Defendants have failed and refused to comply with the FLSA’s

overtime requirements by failing to pay the Plaintiff at one-and-one-half of the

applicable regular rate per hour for all hours that he worked in excess of forty

hours per week during the Plaintiff’s employment as described in this Complaint.

      24.    The Defendant’s failure to pay the Plaintiff overtime pay for all hours

that he worked over 40 hours in any workweek is impermissible under the FLSA.

      25.    The Defendants have failed to properly pay the Plaintiff within the

last three (3) years preceding the filing of this complaint.

      26.    The Defendants’ willful violations have caused financial damage to

the Plaintiff, consisting of loss of pay.




                                             5
         Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 6 of 8




      27.    At all material times herein, the Plaintiff has been entitled to the

rights, protections, and benefits provided under the FLSA.

      28.    None of the FLSA exemptions apply to the Plaintiff, who was a non-

exempt employee.         Accordingly, the Plaintiff must be paid overtime pay in

accordance with the FLSA.

      29.    The Defendants’ failure to accurately pay overtime was, and is,

willfully perpetrated.     The Defendants have not acted in good faith nor with

reasonable grounds to believe their actions and omissions were not a violation of

the FLSA, and, as a result thereof, the Plaintiff is entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium

pay described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

      30.    The Plaintiff is entitled to an award of prejudgment interest at the

applicable legal rate as well as reimbursement of his costs, attorneys’ fees, and

expenses incurred.

      31.    As a result of these willful violations of the FLSA’s overtime

provisions, overtime compensation has been unlawfully withheld by the

Defendants from the Plaintiff for which the Defendants are liable pursuant to 29

U.S.C. § 216(b).

                              PRAYER FOR RELIEF

      The Plaintiff respectfully requests that the Court grant the following relief:



                                          6
            Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 7 of 8




      A.       That the Court issue proper process to compel the Defendants to

answer or otherwise plead to the allegations contained in this Complaint;

      B.       That this Court award the Plaintiff the amount of his unpaid wages

including overtime wages, plus an additional equal amount as liquidated damages;

      C.       That this Court award the Plaintiff judgment against the Defendants

for all reasonable attorneys’ fees, costs, disbursements, and interest;

      D.       For such other and further relief as this Court deems equitable, proper

and just.


                                    Jury Demand

Plaintiff demands trial by struck jury.




Dated this 7th day of August, 2020.

                                               Respectfully,

                                                     S/David A. Hughes
                                               David A. Hughes (ASB 3923-U82D)
                                               Attorney for Plaintiff
                                               Hardin & Hughes, LLP
                                               2121 14th Street
                                               Tuscaloosa, Alabama 35401
                                               Telephone: (205) 523-0463
                                               Fax: (205) 344-6188
                                               E-mail: dhughes@hardinhughes.com




                                           7
Case 7:20-cv-01138-LSC Document 1 Filed 08/07/20 Page 8 of 8




              DEFENDANTS’ ADDRESSES

          Harry’s Excavating & Septic Tank, Inc.
           c/o Harry H. Hyche (Registered Agent)
                11622 Chigger Ridge Road
                Brookwood, Alabama 35444

                      Harry Hyche
                11622 Chigger Ridge Road
                Brookwood, Alabama 35444




                             8
